Citation Nr: 0519796	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-04 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1975 to July 1982.  
He also had periods of reserve service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Baltimore, Maryland, VA Regional Office (RO).  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in Washington, D. C. in May 
2005.  A transcript of the hearing has been associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts he has a right hip disorder as a result 
of a right hip/pelvis injury he sustained on May 30, 1987 
during a training operation.  Transcript at 7 (May 2005).  
Service records reflect that the appellant participated in 
the unit airborne operation conduction on May 30, 1987.  A 
treatment record, dated May 30, 1987, notes that the 
appellant had a fall during a parachute landing and that his 
right pelvis had hit a rock upon landing.  On VA examination 
in 1997, he stated that he had had hip pain since that time.  
A July 2003 private record of treatment shows a diagnosis of 
right hip trochanteric bursitis.  

In regard to a low back disorder, the appellant testified 
that he injured his back on February 1987 and again in 1995 
Transcript at 5 (2005).  More specifically, he stated that he 
hurt his back in February 1987 moving boxes out of warehouse.  
He added that during training at drill instructor academy in 
1995, he participated in a squad race in which he carried his 
buddy on his back and twisted his back.  Id at 5-6.  A July 
2003 private record of treatment shows a diagnosis of right 
hip trochanteric bursitis.  A report of magnetic resonance 
imaging (MRI) of the lumbar spine, dated in January 2002, 
shows diagnoses of small left lateral disc bulge and annular 
tear at L4-5 without impingement on the adjacent nerve root 
and small central disc bulging annular tear at L5-S1, without 
impingement on the thecal sac or nerve roots.  

A February 1987 service medical record notes complaints of 
having back pain while lifting 20-pound boxes.  The 
assessment was sprain, intercostals muscle, 6th interspace.  

By letter dated in April 2000, the appellant's private 
physician noted the appellant's history of parachute jumping 
during service with repeated injury to the spine and hips.  
Spine range of motion was noted to limited.  The diagnosis 
was degenerative joint disease with rheumatoid arthritis.  

In correspondence received in August 2001, T. E. stated that 
he attended a drill instructor course with the appellant in 
September 1995.  He added that during the training, he 
witnessed the appellant "come across a back injury that 
limited his mobility."  

By letter dated in July 2001, J. D. stated that he served on 
ACDUTRA with the appellant.  He added that he witnessed the 
appellant pass out form a sanding position and fall backwards 
on to the hard top.  He noted that the appellant's body shook 
violently on the ground, and subsequently was taken by 
ambulance.  

There is insufficient evidence upon which to base a 
determination as to whether a low back disorder or right hip 
disorder is related to service.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any low back or 
right hip disorder.  The examiner should 
respond to the following:  Is any 
identified low back or right hip 
disorder related to service.  The 
examiner should review the claims file.  
A complete rationale should accompany 
any opinion provided.  

The AOJ should prepare a document that 
establishes the veteran's periods of 
active duty for training and inactive 
duty training.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




